
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11


EMPLOYMENT AGREEMENT

        This EMPLOYMENT AGREEMENT is made this 9th day of April, 2002, (the
"Agreement") between HealthTronics Surgical Services Inc., a Georgia corporation
(the "Company"), and Ted S. Biderman (the "Executive").

PRELIMINARY STATEMENTS

        A.    The Company desires to secure the services of the Executive and
the Executive desires to be employed by the Company, on the terms and subject to
the conditions set forth in this Agreement.

        B.    The Executive is a key employee of the Company and his services
and knowledge with respect to the Company and its business strategies and
operations are critical to maintaining the Company's position in its industry
against its competitors.

        C.    The Compensation Committee ("Compensation Committee") of the Board
of Directors of the Company (the "Board") has approved the execution and
delivery by the Company of this Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the premises and mutual covenants
set forth herein, the parties agree as follows:

        1.    Employment. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company, on the terms and conditions
set forth in this Agreement.

        2.    Term of Agreement. This Agreement shall be deemed to commence on
April 15, 2002, and unless it is terminated earlier in the manner provided in
this Agreement, shall continue for a term of one (1) year and upon each
anniversary date of this Agreement shall be deemed to automatically renew for a
new one year term from such anniversary date (the "Term"). Not later than sixty
(60) days prior to each anniversary date of this Agreement, either party shall
have the right to provide written notice of his or its intention to have the
Agreement expire at the end of the then pending one-year term period without
automatic renewal.

        3.    Position and Duties. The Executive shall serve as the Senior Vice
President and General Counsel of the Company and shall coordinate all legal
affairs of the Company. The Executive shall report to the Chief Executive
Officer, and shall have such other powers and duties as may from time to time be
delegated to him by the Chief Executive Officer or, following a Change in
Control (as defined below), the senior executive, board or committee established
pursuant to the terms of the Change of Control that is responsible for the unit,
division or subsidiary of which the Company has become a part; provided that
such duties are generally consistent with his present duties and with the
Executive's position. The Executive shall devote substantially all of his
working time and efforts during normal business hours to the business and
affairs of the; provided, that it shall not be a violation of this Agreement for
the Executive to (i) serve on corporate, civic or charitable boards or
committees, and (ii) deliver lectures or fulfill speaking engagements, so long
as such activities are approved by the executive or body to which the Executive
reports and do not interfere with the performance of the Executive's
responsibilities as an employee of the Company in accordance with this
Agreement.

        4.    Place of Performance. In connection with his employment by the
Company, the Executive shall be based at the Company's principal executive
offices in Atlanta, Georgia, except for required travel on the Company's
business.

        5.    Compensation and Related Matters.

        (a)  Base Salary. The Executive shall receive a base salary, payable in
substantially equal twice monthly installments, at the annual rate of at least
$170,000 during each fiscal year during the

--------------------------------------------------------------------------------

Term, or such greater amount as shall be determined by the Chief Executive
Officer (the "Base Salary"). The Base Salary shall be reviewed at least annually
for merit increases and may, by action and in the discretion of the Chief
Executive Officer, be increased at any time or from time to time. Any increase
in the Base Salary or other compensation granted by the Chief Executive Officer
shall in no way limit or reduce any other obligation of the Company under this
Agreement and, unless otherwise specified by the Chief Executive Officer, once
established at an increased specified rate, the Base Salary shall not thereafter
be reduced.

        (b)  Incentive Compensation. In addition to the Base Salary, during the
Term the Executive shall be entitled to receive an annual bonus (the "Annual
Bonus") payable in the form of either cash or Company stock at the sole
discretion of the Company. The Annual Bonus will be determined based upon the
Company achieving its budgeted earnings per share ("EPS") target (the "Target")
for each fiscal year. The Target for each fiscal year shall be approved by the
Compensation Committee not later than 90 days after the beginning of each fiscal
year. For purposes of this Section, the term "EPS" means the Company's earnings
after interest, taxes, depreciation and amortization divided by the number of
outstanding registered shares of the Company's stock, as determined in
accordance with generally accepted accounting principles, consistently applied
with the Company's past practices, and as reflected in the Company's audited
financial statements for the relevant fiscal year. If the Company does not
achieve the Target for any fiscal year, any bonus will be made at the sole
discretion of the Chief Executive Officer. The Annual Bonus payable with respect
to any fiscal year (net of any tax or other amount properly withheld therefrom)
shall be paid by the Company to the Executive within sixty (60) days after the
end of the fiscal year; provided, that (i) the amount of Annual Bonus payable
for any fiscal year during which the Term expires or this Agreement is
terminated shall be prorated and payable only with respect to the portion of the
fiscal year during which the Executive was employed by the Company and (ii) no
Annual Bonus shall be payable with respect to any fiscal year during which the
Executive's employment is terminated by the Company for Cause, or by the
Executive for other than Good Reason. In addition to the Annual Bonus, the
Executive shall be entitled to receive such other bonuses or incentive
compensation as the Chief Executive Officer may determine in its sole
discretion, taking into consideration such criteria as it shall deem relevant.

        (c)  Stock Options. Upon execution of this Agreement, Company shall
grant stock options to Executive to purchase 65,000 shares of Company Common
Stock pursuant to the terms and conditions of the stock option agreement
attached hereto. During the Term, the Executive shall also be entitled to
receive stock option grants at the sole discretion of the Compensation
Committee. The number of stock options and the terms and conditions of stock
options granted to the Executive shall be determined by the Compensation
Committee in its sole discretion.

        (d)  Expenses. During the Term, the Company, in accordance with its
expense reimbursement policies and procedures in effect for senior management
employees from time to time, shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company.

        (e)  Other Benefits. The Executive shall be entitled to participate in
or receive benefits under any employee benefit plan or arrangement made
available generally by the Company to its executives, subject to and on a basis
consistent with the terms, conditions and overall administration of such plan or
arrangement. The Company shall also provide the Executive such coverage under
any directors and officers liability policies it maintains as is provided to its
other senior management employees. Nothing paid or provided to the Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the Base Salary or any other obligation
payable to the Executive pursuant to this Agreement.

2

--------------------------------------------------------------------------------




        (f)    Vacation. The Executive shall be entitled to the greater of
(i) four (4) weeks of paid vacation per year, or (ii) the number of paid
vacation days in each calendar year determined by the Company from time to time
for its senior executive officers. The Executive shall also be entitled to all
paid holidays given by the Company to its senior executive officers.

        (g)  Perquisites and Fringe Benefits. The Executive shall be entitled to
continue to receive all perquisites and fringe benefits provided or available to
senior executive officers of the Company in accordance with present practice and
as may be changed from time to time with respect to all senior executive
officers of the Company.

        (h)  Working Facilities. The Company shall furnish the Executive with an
office, a secretary and such other facilities and services suitable to his
position and adequate for the performance of his duties hereunder.

        6.    Other Offices. The Executive agrees to serve without additional
compensation as an officer and/or director of any of the Company's present or
future subsidiaries; provided, that the Executive shall be indemnified for
serving in any and all such capacities on a basis no less favorable than may be
from time to time provided to other senior executives of the Company.

        7.    Restrictive Covenants.

        (a)  Noncompetition. The Executive agrees that he will not, either
during the Term and for a period of one (1) year following any termination of
this Agreement, directly or indirectly, engage in, operate, have any investment
or interest or otherwise participate in any manner (whether as an employee,
officer, director, partner, agent, security holder, creditor, consultant or
otherwise) in any sole proprietorship, partnership, corporation or business or
any other person or entity that engages, directly or indirectly, in a Competing
Business; provided, that the Executive may continue to hold Company securities
and/or acquire, solely as an investment, shares of capital stock or other equity
securities of any company which are publicly traded, so long as the Executive
does not control, acquire a controlling interest in, or become a member of a
group which exercises direct or indirect control of, more than five percent (5%)
of any class of capital stock of such corporation. For purposes of this
Agreement, the term "Competing Business" means any business providing any of the
following services within a 50 mile radius of any office or treatment location
of the Company or any subsidiary of the Company: (a) Lithotripsy services,
(b) any business providing treatment of orthopedic or podiatric conditions using
extracorporeal shock wave treatments or shock wave treatments, or (c) any
business involving the service, maintenance or upkeep of machines providing such
services.

        (b)  Unauthorized Disclosure. During the Term and for a period of one
year following any termination of this Agreement, the Executive shall not,
without the written consent of the Board or a person authorized thereby,
disclose to any person, other than an employee of the Company (or its
subsidiaries) or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
an executive of the Company, any confidential information obtained by him while
in the employ of the Company with respect to any of the Company's customers,
suppliers, creditors, lenders, investment bankers, methods of distribution or
methods of marketing; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by the Executive). Notwithstanding the foregoing,
nothing herein shall be deemed to restrict the Executive from disclosing
Confidential Information to the extent required by law.

        (c)  Nonsolicitation of Employees. During the Term and for a period of
six (6) months following any termination of this Agreement, the Executive shall
not directly or indirectly, for himself or for any other person, firm,
corporation, partnership, association or other entity, attempt to employ or
enter into any contractual arrangement with any employee or former employee of
the

3

--------------------------------------------------------------------------------




Company, unless such employee or former employee has not been employed by the
Company for a period in excess of three months.

        8.    Termination. The Executive's employment under this Agreement may
be terminated without any breach of this Agreement only on the following
circumstances:

        (a)  Death. The Executive's employment under this Agreement shall
terminate automatically upon his death.

        (b)  Disability. If, as a result of the Executive's incapacity due to
physical or mental illness, the Executive is absent from the performance of his
duties under this Agreement for a period of four (4) months during any
twelve-month period, and within 10 days after written notice of termination is
given, the Executive does not return to the performance of his duties under this
Agreement, the Company may terminate the Executive's employment under this
Agreement for "Disability."

        (c)  Cause. The Company may at any time terminate the Executive's
employment under this Agreement for Cause. For purposes of this Agreement,
"Cause" means: (i) the willful and continued failure by the Executive to
substantially perform his duties under this Agreement (other than any such
failure resulting from the Executive's incapacity due to physical or mental
illness or from the termination of this Agreement by the Executive for Good
Reason), after a demand for substantial performance is delivered to the
Executive by the Company specifically identifying the manner in which the
Company believes the Executive has not substantially performed his duties, and
the Executive shall have failed to resume substantial performance of such duties
within thirty (30) days of receiving such demand, (ii) the willful engaging by
the Executive in criminal conduct (including embezzlement and criminal fraud)
which is demonstrably and materially injurious to the Company, monetarily or
otherwise, or (iii) the conviction of the Executive of a felony (other than a
traffic violation). For purposes of this paragraph, no act, or failure to act,
on the Executive's part shall be considered "willful" unless done, or omitted to
be done, by him not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company. Notwithstanding anything
herein to the contrary, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution, duly adopted by the affirmative vote of not
less than a majority of the members of the Board then in office (other than the
Executive) at a meeting of the Board called and held for such purpose (after
reasonable notice to the Executive and an opportunity for him, together with his
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Executive was guilty of conduct set forth in clause (i),
(ii) or (iii), above, and specifying the particulars thereon in detail.

        (d)  Termination by the Executive. The Executive may terminate his
employment under this Agreement (i) for Good Reason, or (ii) if his health
should become impaired to any extent that makes the continued performance of his
duties under this Agreement hazardous to his physical or mental health or his
life, provided that the Executive shall have furnished the Company with a
written statement from a qualified doctor to such effect and provided, further,
that at the Company's request and expense the Executive shall submit to an
examination by a doctor selected by the Company and such doctor shall have
concurred in the conclusion of the Executive's doctor.

        For purposes of this Agreement, "Good Reason" means, without the
Executive's prior written consent, the occurrence of any one or more of the
following: (A) any action by the Company which results in a material diminution
in the nature or status of the Executive's position, authority, duties or
responsibilities; (B) a failure by the Company to pay any amounts of Base
Salary, Annual Bonus or other amounts payable hereunder, or to comply with its
other obligations and agreements contained herein; (C) a failure of the Company
to obtain an agreement from any successor to the Company to assume and agree to
perform this Agreement, as contemplated in

4

--------------------------------------------------------------------------------




Section 10(c) hereof; (D) Executive no longer reports directly to the person(s)
specified in Section 3 hereof, or (E) any purported termination by the Company
of the Executive's employment that is not effected pursuant to a Expiration
Notice or a Notice of Termination satisfying the requirements of Section 2 or
subsection 8(e), respectively, and otherwise in accordance with the terms of
this Agreement, and for purposes of this Agreement, no such termination shall be
effective.

        The Executive's right to terminate his employment for Good Reason shall
not be affected by his incapacity due to physical or mental illness, nor shall
the Executive's continued employment constitute consent to, or a waiver of his
rights with respect to, any circumstances constituting Good Reason. With respect
to the matters set forth in clauses (A), (B), (C) and (D), above, the Executive
shall give the Board fifteen (15) days prior written notice of his intent to
terminate this Agreement, and the Company shall have the right to cure any such
breach or alleged breach within such fifteen (15) day period.

        (e)  Notice of Termination. Any termination of the Executive's
employment by the Company or by the Executive (other than termination pursuant
to Section 8(a), above) shall be communicated by written Notice of Termination
to the other party hereto given in accordance with Section 12. For purposes of
this Agreement, a "Notice of Termination" shall mean a written notice which
indicates the specific termination provision in this Agreement relied upon and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated. The failure by the Executive to set forth in any Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing his rights
hereunder.

        (f)    Date of Termination. "Date of Termination" shall mean (i) if the
Executive's employment is terminated by his death, the date of his death,
(ii) if the Executive's employment is terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that the Executive
shall not have returned to the performance of his duties during such thirty
(30) day period), (iii) if the Executive's employment is terminated by the
Company for Cause, the date specified in the Notice of Termination after the
expiration of any cure periods, and (iv) if the Executive's employment is
terminated for any other reason, the date on which a Notice of Termination is
given after the expiration of any cure periods; provided, that if within thirty
(30) days after any Notice of Termination one party notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the date finally determined to be the Date of Termination, either by mutual
written agreement of the parties or by a binding and final arbitration award or
an adjudication by a court of competent jurisdiction (and in such event the
Company shall continue to perform its obligations hereunder until the date so
determined).

        9.    Compensation Upon Termination or During Disability.

        (a)  Death. If the Executive's employment is terminated by reason of his
death, the Company shall pay to such person as the Executive shall have
designated in a notice filed with the Company, or, if no such person has been
designated, to his estate, any unpaid amounts of his Base Salary or Annual Bonus
accrued prior to the date of his death; and upon making such payments, the
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of the Executive's
death pursuant to Section 5(e)); provided, that the Executive's spouse,
beneficiaries or estate shall also be entitled to receive any amounts or other
benefits payable pursuant to any pension or employee benefit plan, life
insurance policy or other plan, program or policy then maintained or provided by
the Company in accordance with the terms thereof. In addition, all unvested
Options (as defined in the Company's Stock Option Plan—2001 or any other plan
under which stock options are granted), including, but

5

--------------------------------------------------------------------------------

not limited to, stock options held by the Executive on the Date of Termination
shall continue to vest in accordance with the vesting schedule for such Options
then in effect, and upon vesting shall become exercisable. Moreover, each such
stock option that vests pursuant to the preceding sentence, together with any
previously vested and unexercised stock options, shall be exercisable in
accordance with their respective terms for a period of one (1) year following
the date on which it becomes vested (or, in the case of any previously vested
and unexercised options, one (1) year following the Date of Termination) or, if
earlier, until the then scheduled expiration date(s) of such options.

        (b)  Disability. During any period that the Executive fails to perform
his duties hereunder as a result of incapacity due to physical or mental
illness, the Executive shall continue to receive his Base Salary and any Annual
Bonus until the Executive's employment is terminated pursuant to Section 8(b)
hereof, or until the Executive terminates his employment pursuant to
Section 8(d)(ii) hereof, whichever first occurs. If the Executive's employment
is terminated by reason of his Disability, the Company shall pay to the
Executive any unpaid amounts of his Base Salary or Annual Bonus accrued prior to
the date of such termination; and upon making such payments, the Company shall
have no further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of such termination pursuant to
Section 5(e)); provided, that the Executive shall also be entitled to receive
any amounts or other benefits payable pursuant to any pension or employee
benefit plan, life insurance policy or other plan, program or policy then
maintained or provided by the Company in accordance with the terms thereof. In
addition, all unvested Options held by the Executive on the Date of Termination
shall continue to vest in accordance with the vesting schedule for such Options
then in effect, and upon vesting shall become exercisable. Moreover, each such
stock option that vests pursuant to the preceding sentence, together with any
previously vested and unexercised stock options, shall be exercisable in
accordance with their respective terms for a period of one (1) year following
the date on which it becomes vested (or, in the case of any previously vested
and unexercised options, one (1) year following the Date of Termination) or, if
earlier, until the then scheduled expiration date(s) of such options.
Notwithstanding anything in this section to the contrary, all such vesting of
Options shall discontinue immediately, and any unexercised options shall
terminate and be cancelled immediately upon a breach by the Executive of the
provisions of Section 7 hereof or the Executive's acceptance of employment with
another entity.

        (c)  Cause; Other than for Good Reason. If the Executive's employment is
terminated by the Company for Cause, or by the Executive for other than Good
Reason, the Company shall pay the Executive his Base Salary and accrued vacation
pay through the Date of Termination at the rate in effect at the time Notice of
Termination is given (or on the Date of Termination if no Notice of Termination
is required hereunder) plus all other amounts to which the Executive is entitled
under any plan, program, policy or practice of the Company or otherwise at the
time such payments are due and such payments shall, assuming the Company is in
compliance with the provisions of this Agreement, fully discharge the Company's
obligations hereunder. In addition, all unvested Options shall terminate.

        (d)  Good Reason; Other than Cause or Disability. If the Company
terminates the Executive's employment other than for Cause or Disability, or the
Executive terminates his employment for Good Reason, then:

          (i)  within thirty (30) days after the Date of Termination, the
Company shall pay the Executive an amount equal to the sum of: (i) his accrued
but unpaid Base Salary through the Date of Termination at the rate in effect at
the time Notice of Termination is given (or the Date of Termination where no
Notice of Termination is required hereunder) and (ii) a pro rata portion of the
most recent Annual Bonus paid to the Executive (taking into consideration any
accrued but unpaid Annual Bonus which is paid pursuant to this Section 9(d)(i))
based on

6

--------------------------------------------------------------------------------

the number of days elapsed in the current fiscal year prior to the Date of
Termination, together with any accrued incentive compensation and other amounts
to which the Executive is then entitled under any plan, policy, practice or
program of the Company at the time such payments are due; and

        (ii)  in lieu of any further salary, incentive compensation or other
payments for periods subsequent to the Date of Termination, and as a severance
benefit to the Executive, the Company will pay to the Executive in a prompt
lump-sum payment, payable in cash, no later than thirty (30) days following the
date of termination an amount equal to the sum of three (3) times the
Executive's annual Base Salary in effect at the time Notice of Termination is
given (or the Date of Termination where no Notice of Termination is required
hereunder), plus (B) an amount equal to three (3) times the greater of (x) the
average Annual Bonus paid to the Executive for the prior three years or (y) the
amount of the most recent Annual Bonus paid to the Executive.

        (e)  Acceleration of Vesting; Sale of Shares. Unless the Company
terminates the Executive's employment for Cause, the Executive terminates his
employment for other than Good Reason or the Executive's employment is
terminated due to his death or Disability, upon (i) termination of the
Executive's employment or (ii) a Change of Control, all unvested Options held by
the Executive on the Date of Termination shall immediately vest and upon vesting
shall become exercisable. Moreover, each such stock option that is deemed vested
pursuant to the preceding sentence, together with any previously vested and
unexercised stock options, shall be exercisable by the Executive in accordance
with their respective terms for a period of one (1) year following the Date of
Termination or the date of the Change in Control, as the case may be, or, if
earlier, until the then scheduled expiration date(s) of such options. The
Company shall provide the Executive such cooperation and assistance as may
reasonably be necessary to effect cashless exercises of such stock options
beneficially owned by the Executive at the Date of Termination. For the purposes
of this Agreement, the "Fair Market Value" of the Company's common stock as of
any given date shall be (i) the closing sale price per share reported on a
consolidated basis for the common stock as listed on the Nasdaq National Market
or the principal stock exchange or market on which the common stock is traded on
the date as of which such value is being determined or, if there is no sale on
that date, then on the last previous day on which a sale was reported or (ii) if
the common stock is not listed on an exchange or market, the fair market value
of the common stock as determined by the Board.

        For purposes of this Agreement, a "Change in Control" means and shall be
deemed to have occurred if: (i) any person, entity or "group", within the
meaning of Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), other than (A) the Company, its
subsidiaries or any employee benefit plan established and maintained by the
Company or its subsidiaries, or (B) the Executive or any of the Executive's
affiliates, becomes the "beneficial owner" (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing forty percent (40%) or more of the combined voting
power of the Company's then outstanding securities entitled to vote generally in
the election of directors; (ii) the individuals who, as of the date hereof
constitute the Company's Board of Directors (as of the date hereof, the
"Incumbent Board") cease for any reason to constitute a majority of the Board of
Directors, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company's stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than the election or nomination of an individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this Agreement, considered as

7

--------------------------------------------------------------------------------




though such person were a member of the Incumbent Board; or (iii) the
shareholders of the Company approve (A) a reorganization, merger or
consolidation with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company's then outstanding voting securities, (B) a
liquidation or dissolution of the Company, or (C) the sale of all or
substantially all of the assets of the Company, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned.

        (f)    Maintenance of Benefit. Unless the Executive is terminated for
Cause, the Company shall maintain in full force and effect, for the continued
benefit of the Executive and/or his family for one (1) year after termination
for any reason, all employee medical, health and hospitalization plans and
programs in which the Executive and/or his family was entitled to participate in
immediately prior to the Date of Termination provided that the continued
participation of the Executive and/or his family is possible under the general
terms and provisions of such plans and programs. In the event that the
participation of the Executive and/or his family in any such plan or program is
barred, the Company shall arrange to provide the Executive and/or his family
with benefits substantially similar to those which the Executive and/or his
family would otherwise have been entitled to receive under such plans and
programs from which his or their continued participation is barred.

        10.  Successors.

        (a)  This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement and all
rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. If the
Executive dies while any amounts would still be payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive's personal or legal representatives
or, if there be no such persons, the Executive's estate.

        (b)  This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (c)  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as he would be entitled to hereunder if he terminated his employment for
Good Reason, except for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, the term "Company" means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers an assumption and agreement provided for
in this Section 10(c) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law, or otherwise.

        11.  Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive's continuing future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company or any of its subsidiaries and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any

8

--------------------------------------------------------------------------------

stock option or other agreements with the Company or any of its subsidiaries.
Except as herein specifically provided, amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company or any of its subsidiaries at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program.

        12.  Notice. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

        If to the Executive:

Ted S. Biderman
1016 Garnett Ave
Chattanooga, Tennessee 37405

        If to the Company:

HealthTronics Surgical Services, Inc.
1841 West Oak Parkway
Marietta, Georgia 30062
Attn: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

        13.  Miscellaneous.

        (a)  This Agreement has been approved by the Compensation Committee. No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in a writing signed by the
Executive and such officer as may be specifically designed by the Compensation
Committee or the Board.

        (b)  The failure by either party hereto to insist upon compliance with
any condition or provision of this Agreement shall not be deemed a waiver of
such condition or provision or any other provision hereof.

        (c)  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement and this Agreement
supersedes any other agreement or understanding between the Company and the
Executive relating to the Executive's employment and any compensation or
benefits in respect thereof (including, without limitation, the Prior Employment
Agreement).

        (d)  The Company may withhold from any accounts payable under this
Agreement all Federal, state or other taxes as legally shall be required.

        (e)  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Georgia, without
reference to principles of conflicts of laws.

        (f)    The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        (g)  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Employment Agreement
as of the date and year first above written.

    By
 
 
HealthTronics Surgical Services, Inc.
 
 
/s/  ARGIL J. WHEELOCK      

--------------------------------------------------------------------------------

Argil J. Wheelock, Chief Executive Officer
 
 
Executive:
 
 
/s/  TED S. BIDERMAN      

--------------------------------------------------------------------------------

Ted S. Biderman

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11

